INDEPENDENT CONTRACTOR PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my independent contractor relationship with Naturade, Inc.,
a Delaware corporation (the “Company”) and my compensation from the Company, I,
Naomi Balcombe, hereby agree as follows:

1. Proprietary Information. I understand that the Company possesses and will
possess Proprietary Information that is important to its business. “Proprietary
Information” is information (whether conveyed orally, in writing or otherwise)
that was or will be developed, created, or discovered by or on behalf of the
Company, or that became or will become known by, or was or is conveyed to the
Company, that has or could have commercial value in the Company’s business,
unless (a) the information is or becomes publicly known through lawful means; or
(b) the information is disclosed to me without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and who did not learn of it directly or
indirectly from the Company.

Proprietary Information includes, without limitation, any Company Inventions (as
defined below) and any information relating to (i) information about proposed
products, product development, research, processes, costs, profits, marketing
plans, strategies, forecasts, sales or commissions; (ii) plans for the future
development or new product concepts; (iii) the compensation, performance and
terms of employment of other employees; (iv) all other information that has been
or will be given to me in confidence by the Company (or any affiliate); and
(v) any information that the Company obtains from another party that it treats
as proprietary or designates as Proprietary Information.

At all times, both during my independent contractor relationship with the
Company and after its termination, I will not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any third party, other
than in my assigned duties for the benefit of the Company, any Proprietary
Information or anything relating to it. I understand that the unauthorized
disclosure of Proprietary Information may be highly prejudicial to the Company’s
interests and an improper disclosure of trade secrets. Without limiting the
foregoing, I shall not make copies of, or otherwise reproduce, Proprietary
Information unless authorized by the Company for reproduction or as necessary to
fulfill my obligations under that certain Consulting Agreement (the “Consulting
Agreement”) or Broker Agreement (the “Broker Agreement”) between myself and the
Company of even date herewith.

2. Company Materials. “Company Materials” are documents or other media or
tangible items that contain or embody Proprietary Information, whether such
documents have been prepared by me or by others. “Company Materials” include,
without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, customer lists, computer software, media or printouts, sound
recordings and other printed, typewritten or handwritten documents, as well as
samples, prototypes, models, products and the like.

3. Intellectual Property.

3.1 All Proprietary Information and all right, title and interest in and to any
patents, patent rights, copyrights, trademark rights, mask work rights, trade
secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world belonging to or created for the Company (collectively, “Rights”) in
connection therewith shall be the sole property of the Company. I hereby assign
to the Company any Rights I may have or acquire in such Proprietary Information.

3.2 I acknowledge and agree that I have no expectation of privacy with respect
to the Company’s telecommunications, networking or information processing
systems (including, without limitation, stored company files, e-mail messages
and voice messages) and that my activity and any files or messages on or using
any of those systems may be monitored at any time without notice. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. All Company Materials shall be the sole property of the Company. I agree
that during my independent contractor relationship with the Company, I will not
remove any Company Materials from the business premises of the Company or
deliver any Company Materials to any person or entity outside the Company,
except as may be necessary to do in connection with performing the duties of my
engagement as an independent contractor. I recognize that the unauthorized
taking of any Proprietary Information may be a crime under the Cal. Penal Code
§499c or comparable laws of other states or the United States, and may also
result in civil liability under Sections 3426.1 through 3426.11 of the
California Civil Code, or comparable laws of other states. I further agree that,
immediately upon the termination of my engagement as an independent contractor
by me or by the Company for any reason, or for no reason, or during my
engagement as an independent contractor if so requested by the Company, I will
return all Company Materials, apparatus, equipment and other physical property,
or any reproduction of such property, excepting only (a) my personal copies of
records relating to my compensation; and (b) my copy of this Independent
Contractor Proprietary Information and Inventions Agreement (this “Agreement”),
the Consulting Agreement and the Broker Agreement.

3.3 I agree that all “Inventions” (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), made, conceived, reduced to practice or developed by me or on my
behalf (in whole or in part, either alone or jointly with others) during my
engagement as an independent contractor and which relate to the consulting work
that I am engaged in by the Company, shall be the sole property of the Company.
I hereby assign, without further consideration, all such Inventions (“Company
Inventions”) to the Company (free and clear of all liens and encumbrances), and
the Company shall be the sole owner of all Rights in connection therewith.

I acknowledge that all original works of authorship which have been made and
which are made by me (in whole or in part, either alone or jointly with others)
within the scope of my work as an independent contractor for the Company and
which are protectable by copyright are “works made for hire,” as defined in the
United States Copyright Act (17 USCA, Section 101). I have not disclosed and
will not disclose Inventions covered by this Section 3.3 to any person outside
the Company, unless I am requested to do so by management personnel of the
Company.

3.4 I have maintained and agree to maintain adequate and current written records
on the development of all Company Inventions and have disclosed and agree to
disclose promptly to the Company all Company Inventions and relevant records,
which records will remain the sole property of the Company. I further agree that
all information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work or authorship,
design, formula, discovery, patent, or copyright that I do not believe to be a
Company Invention, but is conceived, developed, or reduced to practice by me (in
whole or in part, either alone or jointly with others) during my engagement as
an independent contractor and pursuant to my engagement as an independent
contractor to the Company, shall be promptly disclosed to the Company (such
disclosure to be received in confidence). The Company shall examine such
information to determine if in fact the ideas, process, or invention, etc.,
constitutes a Company Invention and is therefore subject to assignment under
Section 3.3. Such disclosures shall be received by the Company in confidence, to
the extent they are not assigned to the Company in Section 3.3, and do not
extend such assignment.

3.5 I agree to perform, during and after my engagement as an independent
contractor, all acts deemed reasonably necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in evidencing, perfecting,
recording, obtaining, maintaining, defending and enforcing Rights and/or my
assignment with respect to Company Inventions in any and all countries. Such
acts may include, without limitation, execution of documents and assistance or
cooperation in legal proceedings. Should the Company be unable to secure my
signature on any document necessary to apply for, prosecute, obtain, enforce or
defend any Rights relating to any assigned Invention, whether due to my mental
or physical incapacity or any other cause, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents, as my agents
and attorneys-in-fact, with full power of substitution, to act for and in my
behalf and instead of me, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by me, provided that the power of attorney shall not
apply to inventions which are not Company Inventions.

3.6 Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively, “Moral Rights”). To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such waiver and consent. I will confirm any such
waivers and consents from time to time as requested by the Company.

3.7 I agree that I will not incorporate, or permit to be incorporated, any
Inventions made, conceived, reduced to practice or developed by me (in whole or
in part, either alone or jointly with others) either: (a) prior to or
(b) outside the scope of my engagement as an independent contractor for the
Company (“Prior Inventions”). Notwithstanding the foregoing, I hereby grant the
Company a royalty-free, nonexclusive, perpetual, irrevocable, transferable,
worldwide license (with rights to sublicense through multiple tiers of
sublicense) to practice all Rights relating to any Prior Inventions (or other
Inventions that are not assigned or assignable to Company hereunder) that become
incorporated in any way, or I permit to be incorporated in any way, in any
Company Inventions or any other Company technology or products.

4. Former Employer Information. I agree that I will not, during my engagement as
an independent contractor by the Company, improperly use or disclose any
confidential information, proprietary information or trade secrets of my former
or concurrent employers. I agree that I will not bring onto the premises of the
Company any document or any property belonging to my former employers unless
consented to in writing by them. I represent and warrant that I have returned
all property and confidential information belonging to all prior employers.

5. Non-Solicitation of Employees. I agree that for a period of twenty-four (24)
months following the termination of my engagement as an independent contractor,
except as set forth in the following sentence, I will not, directly or
indirectly, on behalf of myself or any other person or entity, solicit the
services of any person who was employed by the Company on the date of my
termination of my engagement as an independent contractor or at any time during
the six (6) month period prior to the termination of my engagement as an
independent contractor. For the avoidance of doubt, an employee shall be deemed
not to have been solicited for employment if such employee responds to a general
public advertisement for job openings.

6. Non-Competition. I agree that during my engagement as an independent
contractor I will not engage in any employment, business, or activity that is in
any way competitive with the business or proposed business of the Company, and I
will not assist any other person or entity in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. The provisions of this Section 6 shall apply both during normal working
hours and at all other times including, without limitation, nights, weekends and
vacation time, while I am engaged as an independent contractor by the Company.

7. Prior Actions and Knowledge. I represent and warrant that from the time of my
first contact or communication with the Company, except as is necessary in
connection with that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”) by and between The Ageless Foundation, Inc. and Quincy Investments
Corp., I have held in strict confidence all Proprietary Information and have not
and will not: (a) disclose any Proprietary Information or deliver any Company
Materials to anyone outside of the Company, or (b) use, copy, publish, or
summarize any Proprietary Information or remove any Company Materials from the
business premises of the Company, except to the extent necessary and appropriate
to carry out my responsibilities as an independent contractor to the Company, or
(c) improperly use or disclose any confidential information, proprietary
information or trade secrets of my former or concurrent employers or any other
third party, or (d) bring onto the premises of the Company any document or any
property belonging to my former employers unless consented to in writing by
them, or (e) from my first date of engagement as an independent contractor by
the Company, violated or breached either Section 4 or 6, or otherwise performed
any of the restricted or prohibited activities listed therein.

8. No Conflict with Obligations to Third Parties. I represent that my
performance of all the terms of this Agreement has not breached and will not
breach any agreement to keep in confidence proprietary or confidential
information acquired by me in confidence or in trust prior to my engagement as
an independent contractor by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith
or in conflict with my engagement as an independent contractor by the Company.
The performance of this Agreement does not and will not violate any applicable
law, rule or regulation or any proprietary or other right of any third party.

9. Remedies; Waiver. I recognize that nothing in this Agreement is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act.
I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company. I ALSO ACKNOWLEDGE AND UNDERSTAND
THAT I SHALL NOT, UNDER ANY CIRCUMSTANCE, HAVE ANY RIGHT TO SEEK OR ATTEMPT TO
SEEK ANY INJUNCTIVE RELIEF AGAINST THE COMPANY WITH RESPECT TO ANY BREACH OR
THREATENED BREACH OF THIS AGREEMENT, AND I HEREBY WAIVE ANY AND ALL SUCH RIGHTS
AGAINST THE COMPANY.

10. Indemnity. I agree to indemnity and hold harmless the Company from and
against any and all third party claims, joint or several, with regard to:
(a) the ownership, and/or rights to, any and all Inventions, or other work,
information or materials furnished, or to be furnished, to or on behalf of the
Company by me; or (b) all activities, work, efforts and/or production of
technology, negligently performed by me on behalf of the Company (or performed
without authorization) pursuant to any written or oral engagement that the
Company has or had with me.

11. Survival. I agree that my obligations under Sections 1, 3, 5, 6, 9 and 10
through 18 of this Agreement shall continue in effect after termination of my
engagement as an independent contractor by the Company, unless such termination
arises from the material breach of the Company’s obligations under the
Consulting Agreement or the Asset Purchase Agreement.

12. Controlling Law; Venue; Severability. I agree that the sole jurisdiction and
venue for actions related to the subject matter hereof shall be the state and
federal courts located in the County of Miami-Dade, Florida. I further agree
that if one or more provisions of this Agreement are held to be illegal or
unenforceable under applicable Florida law, such illegal or unenforceable
portion(s) shall be limited or excluded from this Agreement to the minimum
extent required so that this Agreement shall otherwise remain in full force and
effect and enforceable in accordance with its terms.

13. Successors and Assigns. This Agreement shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns. The failure, whether
purposeful or otherwise, to exercise in any instance any right, power or
privilege under this Agreement or under law shall not constitute a waiver of any
other right, power or privilege, nor of the same right, power or privilege in
any other instance.

14. Entire Agreement/Modification. The terms of this Agreement (including all
attached Exhibits, which are incorporated herein by this reference) are the
final expression of my agreement with respect to its subject matter and may not
be contradicted by evidence of any prior or contemporaneous agreement. This
Agreement can only be modified by a subsequent written agreement executed by an
officer of the Company.

15. Integration. This Agreement supersedes all, and may not be contradicted by
evidence of any, other prior and contemporaneous agreements and statements on
these subjects. If any practices, policies, or procedures of the Company, now or
in the future, that apply to me are inconsistent with the terms hereof, the
provisions of this Agreement shall control unless changed in writing by the
Company.

16. Nature of Relationship. This Agreement is not an employment agreement. The
Company may terminate my engagement as an independent contractor with it at any
time, with or without cause, subject to the terms of that certain Consulting
Agreement and Broker Agreement.

17. Construction. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. By way of example and
not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.

18. Rights Cumulative. The rights and remedies provided hereby to the Company
are cumulative, and the exercise of any right or remedy by the Company, whether
pursuant hereto, to any other agreement, or to law, shall not preclude or waive
the Company’s right to exercise any or all other rights and remedies.

1

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I HAVE HAD THE OPPORTUNITY TO
CONSULT LEGAL COUNSEL IN REGARD TO THIS AGREEMENT AND AM FULLY AWARE OF ITS
LEGAL EFFECT. I HAVE ENTERED INTO THIS AGREEMENT FREELY AND VOLUNTARILY AND
BASED ON MY OWN JUDGMENT. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME TO
INDUCE ME TO SIGN THIS AGREEMENT.

     
Date: August 5, 2005
  /s/ Naomi Balcombe
 
   
 
  Independent Contractor Signature
 
  Naomi Balcombe
 
   
 
   
 
   
Accepted and Agreed to:
 

 
   
Naturade, Inc.
 

 
   
By:/s/ Bill D. Stewart
 

 
 

Name: Bill D. Stewart
 

Title: Chief Executive Officer
 

 
   

2